I concur but I think in respect to the question of the right of a jury trial in cases involving equitable and legal issues this decision overrules a line of cases in this jurisdiction of long standing without so much as mentioning them. Unless some consideration is given to those cases in connection with this case, the result will be confusing.
I first consider the cross assignments of the respondent because a cross assignment in effect says: *Page 192 
"Even though appellant prevails in any assignment which would warrant reversal, the court committed such error, which if not committed would, notwithstanding all of the alleged errors committed against appellant, still require that the judgment be affirmed."
The cross assignment of error in this case is a good illustration of that claim. The respondent says no evidence of the contract as claimed to have been modified should have been admitted because the defendant failed to deny specifically the plaintiff's declaration of the execution of the real estate contract or its existence as alleged by the plaintiff as required by 104-12-2, R.S.U. 1933; that, therefore, such contract as declared by the plaintiff is admitted and, being admitted, no evidence showing modification is admissible; that the contract as set out by the complaint, therefore, controls and on such contract, regardless of any errors assigned by the defendant, plaintiff is entitled to recover.
Section 104-12-2 refers not to a specific denial but to a verified denial. Nevertheless our cases have held that the denial must be specific as well as verified. Brewer v. Romney,50 Utah 236, 167 P. 366; Intermountain Ass'n of Credit Men v.Mahleres, 75 Utah 50, 282 P. 1029; Gray's Harbor Lumber Co.
v. Burton Lumber Co., 65 Utah 333, 236 P. 1102; Anderson v.Union Pacific R. Co., 76 Utah 324, 289 P. 146, Albergo v.Gigliotti, 96 Utah 170, 85 P.2d 107, 129 A.L.R. 967.
Here, however, the defendant has specifically denied that the copy of the agreement set out by the complaint was a copy of the contract which the parties executed. This denial specifically, unlike the Brewer case, put in issue the alleged execution of the specific agreement set out in the complaint. Words and Phrases, Perm. Ed., vol. 39, p. 752, defines a specific denial as a
"separate denial applicable only to the particular allegation which such denial controverts. San Francisco Gas Co. v. Cityof San Francisco, 9 Cal. 453, 470." *Page 193 
In Sewell Co. v. Commercial Casualty Ins. Co., 80 Utah 378,15 P.2d 327, this court held that when the plaintiff alleges the performance of conditions precedent generally the defendant in order to raise an issue thereon must specifically controvert the performance of the conditions precedent or he is held to have waived them. Such a denial cannot deny each and every allegation in a given paragraph, but must specifically point out which conditions the defendant claims the plaintiff has breached. A specific denial is a denial which specifically points out and denies a particular allegation.
In Seward v. Miller, 6 How. Prac. N.Y., 312, the court held that an answer denying in terms specifically every material allegation of the complaint, but without particularizing the allegations, is not specific denial, but is in effect a mere general denial, and hence insufficient under the Code requiring a specific denial.
A general denial, without attempting to point out particular allegations, denies every material allegation in the complaint which it will be necessary for the plaintiff to prove in order to recover. Clark County Agr. Credit Corp. v. Hiim, 177 Wn. 251,31 P.2d 905.
In the instant case the defendant has particularly pointed out an allegation in the complaint and denied it. The answer admits the execution of a contract for the sale of real estate but denies that the contract set out by the complaint is a copy of the contract which was executed. Thus while the law in this state requires a specific denial of those matters embraced in 104-12-2, R.S.U. 1933, such requirement was by defendant in this case complied with. Respondent's cross assignment must be overruled as not well taken. The denial by the defendant being a specific denial was sufficient to raise the issue of whether or not the contract set out by the complaint was a correct copy. In offering proof on this issue, evidence that certain provisions of this contract had been x-ed out was properly admissible. *Page 194 
The remaining question is: Were the defendants entitled to a jury trial on the issue of whether the contract as alleged by the plaintiff was the contract executed by both parties?
The defendants contend that 104-23-5, R.S.U. 1933, expressly gives them a right to a trial by jury on this issue. 104-23-5 so far as material here provides:
"In actions for the recovery of specific real or personal property, with or without damages, or for money claimed as due upon contract or as damages for breach of contract, or for injuries, an issue of fact may be tried by a jury, unless a jury trial is waived or a reference is ordered as provided in this code. * * *"
The plaintiff contends that this is an action to foreclose a grantor's lien, that historically this was an equitable action, and that the court may try all the issues raised without a jury even though some of them are legal issues.
In the case of Norback v. Board of Directors of ChurchExten. Soc., 84 Utah 506, 37 P.2d 339, 345, this court laid down the rule: that
"If the issues are legal or the major issue legal, either party is entitled upon proper demand to a jury trial; but, if the issues are equitable or the major issues to be resolved by an application of equity, the legal issues being merey subsidiary, the action should be regarded as equitable and the rules of equity apply. Coulson v. La Plant, Mo. Sup., 196 S.W. 1144;Southern Pac. Land Co. v. Dickerson, 188 Cal. 113,204 P. 576; Park v. Wilkinson, 21 Utah 279, 60 P. 945."
This court affirmed this rule in Wasatch Oil Refining Co. v.Wade, 92 Utah 50, 63 P.2d 1070. This rule has also been expressed by the courts in many jurisdictions. The Supreme Court of Connecticut in National Bank of Commerce of New London v.Howland, 128 Conn. 307, 22 A.2d 773, 774, said:
"Where incidental issues of fact are presented in an action essentially equitable, the court may determine them without a jury in the exercise of its equitable powers. * * * Where, however, the essential basis of the action is such that the issues presented would be properly cognizable in an action of law, either party has a right to have the legal issue tried to the jury, even though equitable relief is asked in order to give full effect to the legal rights claimed." See, *Page 195 
also, Berry v. Hartford Nat. Bank  Trust Co., 125 Conn. 615,7 A.2d 847; La France v. La France, 127 Conn. 149,14 A.2d 739; Smith v. Stock Yards Loan Co., 186 Okla. 152, 96 P.2d 55;Schaefer v. United Bank  Trust Co., 104 Cal.App. 635,286 P. 723; Bellavance v. Plastic Craft Novelty Co., D.C. Mass.,30 F. Supp. 37.
I think the real test of whether the basis of an action is legal or equitable lies largely in whether the court has discretion to grant or withhold the so-called equitable remedy. In certain actions such as the foreclosure of mortgages, which were historically and traditionally equitable, the court where the indebtedness was proved or the lien was definite, could not refuse to issue a decree of foreclosure. To do so would ordinarily be arbitrary. The plaintiff would be entitled to that remedy as fully as he would be entitled to judgment on his note. In early English law the mortgagee had title to the property. The mortgagor had to go into equity to enforce reconveyance if tender of the indebtedness were made and reconveyance refused. Likewise, the mortgagee went into equity to cut the equity of redemption if the indebtedness were not paid, so as to get the right to deal with the property. There may have been discretion in the chancellor whether to grant or refuse equitable interposition. Today the right to a decree of foreclosure is as inexorable as a money judgment. The basic judgment on the note is the vital thing from which the other, of right, follows. In an action for an injunction or for specific performance and the like the case is different. There the whole appeal is directed toward convincing and moving the chancellor to exercise his equitable powers which, if reasonable minds may differ as to its advisability, he may withhold. In such case the allegations in the petition are as to facts which show a case for equitable interposition, not for a right to a money judgment with consequent right to have resort to property for satisfaction of that judgment — ordinarily known as a lien. It is in this distinction where I think lies the difference between equitable issues being paramount or subsidiary. It does not seem to me this was sensed in the Utah cases. *Page 196 
In Escamilla v. Pingree, 44 Utah 421, 141 P. 103, 104, L.R.A. 1915B, 475, this court held that an action on a note and to foreclose a mortgage given as security was purely equitable. Its character as such was not affected by the fact that a jury was called to pass on the facts. Nor did the fact that an advisory jury was called affect the province of this court on appeal. This court so held even though we declared the main issue to be decided was:
"Which one, the respondent or appellant, was the owner of the note and mortgage sued on?"
In Jenkins v. Nicolas, 63 Utah 329, 226 P. 177, this court said:
"In action on note against maker and bank as indorser, and to foreclose chattel mortgages, contention that finding as to ownership by plaintiff of notes sued on and notes involved in counterclaim by indorser, was upon legal issues, so that Supreme Court could not examine evidence to determine its weight, held without merit, especially where plaintiff's ownership of note and mortgages was put in issue by pleadings."
The case cited Escamillar v. Pingree, supra, in support of its position.
In Consolidated Wagon  Mach. Co. v. Kay, 81 Utah 595,21 P.2d 836, 840, the plaintiff brought an action on a contract to foreclose a chattel mortgage. The defendants admitted all allegations of the complaint except the default and the amount of the indebtedness. This court said:
"Under statutes such as we have and as generally obtain in other jurisdictions, a necessary part or basis of a mortgage is a debt or other obligation to secure the payment or performance of which the mortgage is given. When the debt or obligation is denied, proof thereof is essential to the right of foreclosure, and, if the debt or other obligation falls, the mortgage falls. * * * That balance so remaining due and unpaid was denied. It also is denied that the mortgage was given for a good consideration, and it was alleged that it was given without consideration. All that related to the right of foreclosure itself. Though the pleaded affirmative defenses in character were legal, yet they no more prevented or relieved the court from determining *Page 197 
the whole issue than if the defendant had pleaded payment or non est factum. Because as to the pleaded defenses the burden of proof was cast on the defendants, again no more relieved the court from the duty and responsibility of determining the whole issue than if a plea of payment or of confession and avoidance had been interposed. We therefore are of the opinion that no error was committed in the court's ruling dismissing the jury and in determining the whole issue presented by the pleadings." (Italics added.)
It seems that the very observation that the establishment of the indebtedness is essential to foreclosure negatives the court's conclusion. Certainly the court must determine whether there was or was not a mortgage and whether there was consideration for the mortgage which is another way of stating the legal issue of whether there was consideration for the note which supported the mortgage. But because the decree of foreclosure was the final act, to hold that all other facts were subordinate, fails to take into consideration the fact that foreclosure is simply a method of obtaining recourse to the property which it has been agreed shall be devoted to a payment of the debt. It is a remedy — a method of obtaining payment — which the parties have agreed to. The court supplies the judicial basis for a sale. The indebtedness is the basic essential and paramount part of the controversy.
The later case, Norback v. Board of Directors of ChurchExten. Soc., supra, comes nearer to a recognition of the principle which I now contend for. The court, in that opinion, states that where the major issue involved was essentially equitable or exclusively equitable, the court could try any incidental legal issues involved without a jury. The Norback case holds that an action by the plaintiff to establish a claimed easement, for an order enjoining defendant from asserting a claim as against the plaintiff thereto and for damages was essentially legal and that the defendant was entitled to a jury trial. By this very test I think the defendants in an action on a promissory note or on a contract secured by a mortgage can have the legal issues tried by a jury. *Page 198 
Cases in other jurisdictions hold that an action on a promissory note and to foreclose a mortgage does contain legal issues which must be tried by a jury if the demand for a jury is timely. In Northwestern Nat. Bank of Minneapolis v. Howlett,63 N.D. 163, 247 N.W. 57, the court held that in a foreclosure action, the issue of the ownership of the mortgaged personalty as between the mortgagor and others was properly triable to a jury.
The court in McCrary v. Stephens, 185 Okla. 501,94 P.2d 532, held that in an action to recover a judgment on a promissory note and to foreclose a mortgage given to secure the note, the court could try the case without a jury for the issues raised by the defendants' answer did not raise a question of the indebtedness. But the court implied that under the provisions of Section 532, Code of Civil Proc. 12 O.S. 1941 § 556[12-556], which provided:
"issues of fact arising in actions for the recovery of money * * * shall be tried by a jury, unless a jury trial is waived"
the defendants could demand a jury trial as a matter of right if the issue of indebtedness were raised. In Jones v. Benson,158 Okla. 25, 12 P.2d 202, the court held that a jury trial could be demanded to try the issue of indebtedness in a mortgage foreclosure suit. The case was based on the Oklahoma statute quoted in part above. The Oklahoma court has given a like construction to this statute in several other cases. Holmes v.Halstid, 76 Okla. 31, 183 P. 969; Prudential Ins. Co. v.Ward, 135 Okla. 117, 274 P. 648; Collins v. Industrial Sav.Soc., 78 Okla. 319, 190 P. 670.
Section 60-2903, General Statutes Kansas, 1935, is the same in substance as the Utah Statute, 104-23-5, R.S.U. 1933. The Kansas Supreme Court has construed this statute to give the parties a right to a jury trial on the issue of indebtedness in a mortgage foreclosure suit. In Clemenson v. Chandler, 4 Kan. 558, the court held that in an action for a judgment on a note, and the foreclosure of a mortgage securing it, and an adjustment of the priority of *Page 199 
liens, the defendant was entitled to a jury trial as of right on the legal issues. In Cavenaugh v. Fuller, 9 Kan. 233, the court held:
"Where in a suit on a note and mortgage a personal judgment against the defendant is sought, and the answer sets up payment of the note, and the reply traverses the allegation of payment, the defendant, in an issue made up, entitled to a jury, and to refuse a demand therefor is error."
See, also, Fidelity Nat. Bank  Trust Co. v. Cloninger,142 Kan. 558, 51 P.2d 35, where the court indicates that in a foreclosure action a jury trial could be demanded if the verified answer denied execution of the note for which the mortgage was given.
Ohio also has a statute (Gen. Code, § 11379) similar to the Utah statute quoted above. In Romanowski v. Dziedzicki,35 Ohio App. 384, 172 N.E. 446, the court held that in a foreclosure suit, a cross-petition seeking damages for misrepresentations as to the amount of land presented a jury issue even though it also raised an issue of reformation.
The Utah Statute was copied from California Code of Civil Proc. § 592. I have been unable to find a case directly in point decided by the California courts. However, the early cases in California were seemingly in conflict in the application of the principles herein involved. In Farrell v. City of Ontario,39 Cal.App. 351, 178 P. 740, the court pointed out two lines of cases which apparently ignored each other. One line was represented by Hughes v. Dunlap, 91 Cal. 385, 27 P. 642. This case is cited with approval in the Utah case of Norback v.Board of Directors of Church Exten. Soc., supra. It holds that in an action for damages for trespass and for an injunction to restrain future repetitions thereof, the parties were entitled to a jury trial on the issue of damages. This case was based upon an interpretation of the section in question, section 592, Code of Civil Proc. The other line of cases is illustrated byMcLaughlin v. Del Re, 64 Cal. 472, 2 P. 244, which held that in an action for injunction, and for damages, the issue of damages was incidental *Page 200 
and a jury trial could not be demanded by the parties as of right. The court in Farrell v. City of Ontario, supra, concluded that the Hughes v. Dunlap case was correct and followed it. This decision was followed shortly thereafter by the case ofFranklin v. Southern Pac. Co., 40 Cal.App. 31, 180 P. 76, and was recently affirmed in Pacific Western Oil Co. v. BernOil Co., 13 Cal.2d 60, 87 P.2d 1045. The rule, therefore, is now well settled in California that section 592 of the Civil Code gives the parties a right to a jury trial of the issue of damages in an injunction suit. It is supposed that if in California the question arose as to whether a jury trial could be demanded to determine the issue of indebtedness in a mortgage foreclosure suit, it would be determined in the affirmative. I am inclined to the view that where an injunction is asked for, whether in a labor dispute, or to prevent repeated trespasses, or the taking of water, or backing water on another's land or like matters, the matter of damages is subservient, but certainly in California where a jury was permitted to pass on the question of damages in an injunction suit, by all the claims of logic it would seem that a jury could be demanded to try the issue of indebtedness in a mortgage foreclosure suit.
The cases in Utah are definite. They explicitly hold that in a foreclosure suit on a note and a mortgage the issue of indebtedness is not triable by a jury as a matter of right.Consolidated Wagon  Mach. Co. v. Kay, supra. The statute, 104-23-5, R.S.U. 1933, was never discussed by this case nor by the cases cited in support of it. I think the Norback case, supra, inclines the other way.
If a jury trial can be demanded in the case of a mortgage foreclosure it certainly can be demanded in an action to foreclose a vendor's lien.
I, therefore, think that Escamilla v. Pingree, supra;Jenkins v. Nicolas, supra; and Consolidated Wagon  Mach.Co. v. Kay, supra, should be overruled. I think the opinion of the court in this case does so and I therefore concur. *Page 201